           Case 7:20-cv-02224-NSR Document 6 Filed 07/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             7/23/2021
JULES NGAMBO,

                                 Plaintiff,
                                                                      7:20-CV-2224 (NSR)
        -against-


                                                                     ORDER OF SERVICE
CHASE,

                                 Defendant.



NELSON S. ROMÁN, United States District Judge

        Plaintiff Jules Ngambo brings this pro se action alleging violations of the Fair Credit

Reporting Act. (ECF No. 2.) By order dated March 12, 2020, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). (ECF No. 3.)

        Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)).

        Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and Amended Complaint until the Court

reviewed the Amended Complaint and ordered that a summons be issued. The Court therefore

extends the time to serve until 90 days after the date the summons is issued. If the complaint is not

served within that time, Plaintiff should request an extension of time for service. See Meilleur v.

Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an
           Case 7:20-cv-02224-NSR Document 6 Filed 07/23/21 Page 2 of 2




extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As

long as the [plaintiff proceeding IFP] provides the information necessary to identify the defendant,

the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

         To allow Plaintiff to effect service on Defendant Chase through the U.S. Marshals Service,

the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for Defendant. The Clerk of Court is further instructed to issue a summons and

deliver to the Marshals Service all the paperwork necessary for the Marshals Service to effect service

upon Defendant Chase.

         Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                              CONCLUSION

         The Clerk of the Court is directed to (1) complete the USM-285 forms with the address for

Chase and deliver to the U.S. Marshals Service all documents necessary to effect service; (2) mail

a copy of this order to Plaintiff, together with an information package; (3) and show proof of

service on the docket.



Dated:    July 23, 2021                                         SO ORDERED:

          White Plains, New York



                                                   ________________________________

                                                             NELSON S. ROMÁN

                                                          United States District Judge




                                                    2
